NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS
                                                                            FILED
                            FOR THE NINTH CIRCUIT
                                                                            AUG 23 2019
                                                                         MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS
UNITED STATES OF AMERICA,                        No.   16-50342

              Plaintiff-Appellee,                D.C. No.
                                                 2:06-cr-00911-ODW-1
 v.

SCOTT ALLEN SPERLING,
                                                 ORDER*
              Defendant-Appellant.


                On Remand from the United States Supreme Court

Before: RAWLINSON and N.R. SMITH, Circuit Judges, and KORMAN,**
District Judge.

      The Joint Motion for Vacatur and Remand is GRANTED. Defendant’s

sentence is vacated and this case is remanded for a new sentencing hearing to

impose a sentence of no greater than two years, pursuant to 18 U.S.C. § 3583(e)(3).




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **     The Honorable Edward R. Korman, United States District Judge for
the Eastern District of New York, sitting by designation.